IN THE
                          TENTH COURT OF APPEALS

                                No. 10-15-00219-CR

                      EX PARTE REGINALD WEATHERS


                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2015-2155-2


                                       ORDER


       Appellant’s motion for rehearing is dismissed as moot because, as confirmed in a

letter from his counsel, Appellant has been indicted, which establishes probable cause as

a matter of law and thus renders moot his habeas proceeding. See Ex parte Welch, 729
S.W.2d 306, 309 (Tex. App.—Dallas 1987, no pet.) (citing Ex parte Plumb, 595 S.W.2d 544,

545 (Tex. Crim. App. [Panel Op.] 1980) (“The return of an indictment establishes probable

cause as a matter of law.”)).

                                               PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Chief Justice Gray concurs without opinion)
Order issued and filed December 23, 2015
Do not publish